ORDER
PER CURIAM.
This is an action in slander. Plaintiff appeals from a judgment entered in favor of defendant after a court tried case. The trial court’s judgment is supported by substantial evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).